DETAILED ACTION
Claims 1-2, 5-11, and 14-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1 and 10 are allowable over the prior art.  Claims 6-8 and 15-17, all previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of a claim allowable over the prior art.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the action mailed on June 17, 2019, is hereby withdrawn and claims 6-8 and 15-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Please use appropriate status identifiers for the rejoined claims in future responses (see MPEP 1.121(c)).  In view of the withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Drawings
Replacement FIGs.2-6 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  Despite appearing black, the drawings are pixelated because applicant did not use black (RGB = 000), which appears to be partially due to blur in the PDF file.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  The examiner has no recommendation on how to correct the coloring at this time, as the examiner’s normal recommendations do not work due to blur.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and 1.84 are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:
In line 1 of the last “command” paragraph, delete the comma after “command”.
Claims 11 and 14-18 are objected to due to their dependence on an objectionable claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 19, all instances of “the first memory controller” and “the second memory controller” because there are potentially different first memory controllers set forth in lines 4 and 8, and potentially different second memory controllers set forth in lines 4 and 16.
Claim 20 is rejected due its dependent on an indefinite claim.

Allowable Subject Matter
Claims 1-2 and 5-9 are allowed.
Claims 10-11 and 14-20 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 10, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, wherein the processor sends an indirect flag along with the address represented by the first pointer to the first memory controller, the indirect flag set to indicate whether the load instruction is one of an indirect command or a direct command.

Response to Arguments
On pages 10-11 of applicant’s response, applicant argues that the instruction in Hornung only includes a destination operand and not also a source operand.
The examiner respectfully disagrees based on column 9, lines 37-40, which describe the bus address (source operand) of the retrieval request (load instruction) being mapped to the appropriate memory unit address.  That is, Hornung will provide a load instruction that indicates a source of data and the mapper takes that source and turns it into a memory address.

On page 11 of applicant’s response, applicant argues that Hornung does not teach sending an indirect flag along with the address to the first memory controller.
The examiner agrees, and also notes that it is not obvious to modify Hornung to include such a flag.  As such, the prior art rejections have been withdrawn.

Applicant’s arguments regarding the 103 rejections, and the Official Notice, are not persuasive, but are not responded to in more detail as they are moot given the allowability of the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183